     Case 2:20-cv-00332-DGC-ESW Document 8 Filed 05/11/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Albert Salcido, Jr.,                               No. CV-20-00332-PHX-DGC (ESW)
10                    Plaintiff,                         ORDER
11    v.
12    CoreCivic Incorporated, et al.,
13                    Defendants.
14
15            Plaintiff Albert Salcido, Jr., who is currently confined in the Arizona State Prison
16   Complex-Tucson, has filed, through counsel, a civil rights Complaint pursuant to 42 U.S.C.

17   § 1983 (Doc.1), alleging an Eighth Amendment deliberate indifference claim against
18   Defendant Collins. On February 21, 2020, the Court screened Plaintiff’s Complaint

19   pursuant to 28 U.S.C. § 1915A(a) and required only Defendant Collins to answer. (Doc. 6

20   at 5).    The Court found that “Plaintiff fails to allege facts to support that CoreCivic
21   promulgated or endorsed a policy or custom that resulted in the alleged violation of
22   Plaintiff’s constitutional rights. He therefore fails to state a claim against CoreCivic, and

23   CoreCivic will thus be dismissed.” (Id. at 4). The Court further found that “Plaintiff has

24   not alleged that Defendant Stolc personally participated in a deprivation of Plaintiff’s

25   constitutional rights, was aware of a deprivation and failed to act, or formed policies that

26   resulted in Plaintiff’s injuries. Accordingly, Plaintiff has failed to state a claim against
27   Stolc, and Stolc will thus be dismissed.” (Id.) As of the date of filing this Order, Plaintiff
28   has not served Defendant Collins.
     Case 2:20-cv-00332-DGC-ESW Document 8 Filed 05/11/20 Page 2 of 3



 1          On April 10, 2020, Plaintiff filed his First Amended Civil Rights Complaint for
 2   Damages (Doc. 7).
 3          “A district court has discretion to adopt local rules. . . . Those rules have ‘the force
 4   of law.’” Hollingsworth v. Perry, 558 U.S. 183 (2010) (citation omitted). Hence, both the
 5   parties and the Court are bound by the local rules. LRCiv. 83.3(c) (1) (“Anyone appearing
 6   before the court is bound by these Local Rules.”); Professional Programs Group v.
 7   Department of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994). A district court’s departure
 8   from its local rules is justified only if the effect is “so slight and unimportant that the
 9   sensible treatment is to overlook [it].” Id. (internal quotation marks and citation omitted).
10        Local Rule 15.1(b) provides that:
11               If a party files an amended pleading as a matter of course…,
                 the amending party must file a separate notice of filing the
12               amended pleading. The notice must attach a copy of the
                 amended pleading that indicates in what respect it differs
13
                 from the pleading which it amends, by bracketing or
14               striking through the text that was deleted and underlining
                 the text that was added....
15
     LRCiv 15.1(b) (emphasis added).
16          Here, Plaintiff’s First Amended Complaint (Doc. 7) does not indicate in what
17   respect it differs from the Complaint (Doc. 1). Plaintiff has not bracketed or struck through
18   the text to be deleted and has not underlined the text to be added. Plaintiff’s First Amended
19   Complaint (Doc. 7) therefore fails to comply with LRCiv 15.1(b). Plaintiff’s failure to
20   comply with Local Rule 15.1(b) hinders the Court’s ability to compare the First Amended
21   Complaint and original Complaint. Therefore, Plaintiff’s First Amended Civil Rights
22   Complaint for Damages (Doc.7) will be stricken without prejudice.1 Plaintiff may file a
23   proper separate Notice in compliance with LRCiv 15.1(b) which attaches a copy of the
24
25   1
       U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1102 n.1 (9th Cir.
     1985), superseded by statute on other grounds as recognized in Simpson v. Lear Astronics
26   Corp., 77 F.3d 1170 (9th Cir. 1996) (“Contrary to the defendants’ assertions, Dominator’s
     motion for leave to amend its complaint was properly treated as a nondispositive motion.”);
27   Morgal v. Maricopa County Bd. of Sup’rs, 284 F.R.D. 452, 458 (D. Ariz. 2012)
     (“Generally, a motion for leave to amend the pleadings is a nondispositive matter that may
28   be ruled on by a magistrate judge pursuant to 28 U.S.C. § 636(b)(1).”) (citation and internal
     quotation marks omitted).

                                                  -2-
     Case 2:20-cv-00332-DGC-ESW Document 8 Filed 05/11/20 Page 3 of 3



 1   First Amended Complaint which indicates in what respect it differs from the original
 2   Complaint by bracketing or striking through the text that was deleted and underlining the
 3   text that was added. Incorporation by reference is not permitted.
 4         For the reasons set forth herein,
 5         IT IS ORDERED striking Plaintiff’s First Amended Civil Rights Complaint for
 6   Damages (Doc. 7) without prejudice.
 7         Dated this 11th day of May, 2020.
 8
 9
10                                                    Honorable Eileen S. Willett
11                                                    United States Magistrate Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
